Citation Nr: 1626160	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from May 1971 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that this case was previously before the Board.  In a March 2011 decision, the Board denied the Veteran's increased rating claim for his low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  In a subsequent June 2013 decision, the Board remanded the case to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the June 2013 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO later granted entitlement to TDIU effective from May 1, 2010 in a June 2015 rating decision.  However, the issue of whether the Veteran is entitled to TDIU, prior to March 26, 2009, and whether he is entitled to TDIU solely due to his service-connected back disability remains before the Board.  It is noted that the Veteran filed his claim for an increased rating in October 2006.

During the pendency of the appeal, a March 2015 rating decision increased the Veteran's disability rating to 40 percent effective from October 17, 2006.  As this increased rating is not the maximum available benefit, the issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the March 2015 rating decision granted service connection for radiculopathy of the right and left lower extremities with a disability rating of 20 percent for each lower extremity effective from January 23, 2015.  As the Veteran did not appeal the initial disability ratings or assigned effective dates, these issues are not before the Board.  See Grantham, 114 F.3d at 1158.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2013 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to determine the current severity and manifestations of his low back disability.  In response to the remand, VA examinations were conducted in December 2014 and January 2015.  However, the Veteran's representative later reported the Veteran's assertion that his disability had worsened since the last examination.  See February 2016 VA Form 646.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, an updated VA examination should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his low back disability that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should also secure any outstanding, relevant VA medical records, to include records from the William Jennings Bryan Dorn VA Medical Center and Ralph H. Johnson VA Medical Center dated since November 2014.

3.  After the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his low back disability.  The electronic claims file must be made available to the examiner.  

The examiner must also indicate whether the Veteran has any neurological disability as a result of his low back strain (other than the service-connected right and left lower extremity radiculopathy).  If so, the examiner should indicate the nerve or nerves affected and describe the severity of the neurological symptoms.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Consider whether the TDIU matter should be referred to the Director of the Compensation service for extraschedular consideration as to whether he is entitled to TDIU, prior to March 26, 2009, and whether he is entitled to TDIU solely due to his service-connected back disability at any point in time covered by this claim for an increased rating.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

